United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1005
                                   ___________

John Buckley,                         *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Regina Dowdle, Family Service         * Eastern District of Arkansas.
Worker, Arkansas Department of        *
Health and Human Services; Michael * [UNPUBLISHED]
E. Sanders, Attorney; Charles A.      *
Yeargan, Judge, Pike County;          *
Elizabeth Harvey, Mother of minor     *
child,                                *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: March 18, 2009
                                Filed: March 24, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       John Buckley filed a pro se civil complaint on behalf of himself and his minor
child, alleging violations of the United States Constitution and the Child Abuse
Prevention and Treatment Act (CAPTA). The district court1 dismissed the complaint,
and Buckley appeals.

       After careful de novo review, we affirm. Buckley cannot bring a claim on
behalf of his minor daughter, see Myers v. Loudoun County Pub. Sch., 418 F.3d 395,
401 (4th Cir. 2005), and his own claims are meritless. He did not explain how
defendants violated CAPTA, see Hutchinson ex rel. Baker v. Spink, 126 F.3d 895,
901-02 (7th Cir. 1997); two defendants are not state actors for purposes of a 42 U.S.C.
§ 1983 suit for violation of Buckley’s constitutional rights, see Crumpley-Patterson
v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004); the state judge enjoys
judicial immunity, see Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam); and
Buckley did not explain how the remaining state actor violated his constitutional
rights, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints must
allege sufficient facts).2

      Accordingly, we affirm, but we modify the dismissal of all claims on behalf of
Buckley’s minor daughter to be without prejudice. We also deny the pending motion
to submit exhibits.
                     ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
        Although the district court dismissed the complaint for lack of subject matter
jurisdiction, we prefer to reach the merits in light of Buckley’s assertion of
constitutional claims. See Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court
may affirm on any basis supported by record).


                                          -2-